Citation Nr: 1243269	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 2001, for the grant of service connection for complications of a stapendectomy of the left ear.

2.  Entitlement to an initial rating higher than 10 percent for these complications of the stapendectomy of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April to July 1974.  He died in June 2010.

Prior to his death, he had appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO had implemented an August 2007 Board decision granting service connection for complications of a stapedectomy of the left ear.  The RO had assigned an initial 10 percent rating for this disability retroactively effective from January 28, 2001.  He had appealed for a higher initial rating as well as for an earlier effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).

In a later July 2009 rating decision, the RO had assigned an earlier effective date of January 9, 2001, for the grant of service connection for this disability.  But he had continued to appeal for an even earlier effective date.  After he died in June 2010, however, during the pendency of his appeal, the Board resultantly issued a decision in August 2010 dismissing his appeal.

Meanwhile, in July 2010, his surviving spouse had submitted an application for death benefits, which the RO denied in August 2010.  She additionally made a request to substitute as a claimant in his place pursuant to a newly enacted law to process the claims and appeal he had filed to completion.  Congress had enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  So because the Veteran had died in June 2010, during the pendency of his appeal for a higher initial rating for his disability and for an earlier effective date, and since the appellant is his surviving spouse, she became eligible for this substitution.  According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary of VA, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  The Veteran had the two claims mentioned pending at the time of his death.  Thus, the appellant, as his surviving spouse, has been substituted in his place to process these claims to completion.


FINDINGS OF FACT

1.  In a March 1988 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied, final and binding, claim of entitlement to service connection for complications of the stapedectomy of the left ear; the Veteran did not appeal that decision.

2.  On January 9, 2001, the RO received another application for VA compensation or pension benefits (VA Form 21-526) indicating he was again claiming entitlement to service connection for this left ear disability; that application was accepted as a petition to reopen this previously denied, unappealed, claim.


3.  There is no evidence dated between the March 1988 rating decision and January 9, 2001, petition to reopen this claim that could be accepted as either an informal or formal claim for this left ear disability; the medical records in the file dated between that March 1988 rating decision and January 9, 2001, petition to reopen this claim cannot constitute informal claims for compensation for this left ear disability since service connection was not in effect for this disability.

4.  In a subsequent August 2007 Board decision, this claim of entitlement to service connection for complications of the stapedectomy of this ear was granted; this disability was manifested by subjective complaints of the sensation of bugs crawling in this ear or pain; a subsequent August 2007 RO decision implemented that grant, initially assigning an effective date of January 28, 2001, but eventually assigning an earlier effective date of January 9, 2001, coinciding with the date of receipt of the petition to reopen this claim.

5.  This left ear disability did not cause gait issues or involve Meniere's disease, vertigo, loss of an auricle or malignant neoplasm.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's March 1988 rating decision determining that new and material evidence had not been received to reopen the claim of entitlement to service connection for complications of the stapedectomy of the left ear is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria are not met for an effective date earlier than January 9, 2001, for the grant of service connection for the complications of the stapedectomy of the left ear.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

3.  The criteria also are not met for an initial rating higher than 10 percent for the complications of the stapendectomy of the left ear.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.87, Part 4, Diagnostic Code 6299-6260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, these claims for an earlier effective date and higher initial rating are "downstream" issues in that they arose from the initial grant of service connection.  Where, as here, the underlying claim for service connection has been granted and the initial rating and effective date assigned, the claim for service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been satisfied.  Thereafter, once a notice of disagreement (NOD) has been filed contesting these "downstream" issues of the initial rating and effective date assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and an SOC control as to 

the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to these "downstream" elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran was provided this SOC in July 2009 concerning these "downstream" claims, so prior to his death in June 2010.  That SOC cited the governing statutes and regulations and contained discussion of the reasons and bases for assigning the initial 10 percent rating, but no higher rating, and effective date.  Moreover, since his surviving spouse was substituted in his place to prosecute these claims to completion, the representative has had opportunity to submit additional evidence and argument concerning these "downstream" claims. 

The parties in this appeal therefore have been provided all required notice, have had  a meaningful opportunity to participate meaningfully in the development of these claims, and are not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter first was sent in August 2006, when the Veteran was still trying to establish his underlying entitlement to service connection for this disability.  However, even after the subsequent granting of service connection in August 2007, an additional VCAA notice letter was provided in August 2008, including concerning the "downstream" disability rating and effective date elements of his claim.  These letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim, both when it was for service connection and now for a higher initial rating and earlier effective date, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  And although, as mentioned, there was no legal requirement to also apprise him of the "downstream" disability rating and effective date elements of his claim, he nonetheless also was provided this additional Dingess notice.


VA also fulfilled its duty to assist with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To this end, the Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent obtainable.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  Indeed, to the contrary, in a recent November 2012 statement, the representative clarified that additional evidence had been submitted both prior to and since the substitution of the widow to process these claims to completion, and they waived their right to have the RO initially consider any additional evidence that it had not already considered.  38 C.F.R. §§ 20.800, 20.1304.  The representative therefore asked that the Board proceed with the adjudication of the appeal based on the merits, including with consideration of the representative's most recent Informal Hearing Presentation in August 2012.  Hence, even they seemingly have acknowledged that no additional evidence needs to be obtained or is forthcoming.

So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to them regarding what further evidence they should submit to substantiate these claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the appellant).


In deciding these claims, the Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the now deceased Veteran, his widow-appellant, or representative, or that was obtained on their behalf, be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date

Service connection for this left ear disability at issue was initially considered and denied in a July 1976 rating decision on the basis that the Veteran had a pre-existing left ear disability that was not aggravated during or by his military service, that is, over and beyond the condition's natural progression.  He did not appeal that initial decision denying this claim, and no additional evidence was received concerning this claim within one year of that initial denial that would negate or vitiate its finality and not, in turn, subsequently require the submission of new and material evidence to reopen this claim before further considering it on its underlying merits.  See 38 C.F.R. § 3.156(a), (b) and (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  See also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In April 1982, he filed a petition to reopen this claim.  In a May 1982 letter, in response, he was advised that new and material evidence was needed to reopen this claim because of the prior denial of this claim that had become final and binding when not appealed.  A subsequent March 1984 rating decision determined that new and material evidence had not been received to reopen this claim.  He again did not appeal, nor was any additional evidence received during the immediately ensuing one year to avoid that decision also from becoming final and binding on him based on the evidence then of record.  Id.

In August 1984 and October 1987, he again sought to reopen this claim.  But in a March 1988 rating decision, this claim continued to be denied.  And, yet again, he did not appeal, nor was any additional evidence received during the immediately ensuing one year to avoid that decision, like those earlier, from becoming final and binding on him based on the evidence then of record.  Id.

No further correspondence or evidence was received concerning this claim until January 9, 2001, when he filed another petition to reopen this claim.  Thereafter, additional VA and private medical evidence was received.  The RO denied the claim in a September 2001 rating decision, but this time he appealed to the Board, and the Board eventually reopened the claim - finding that new and material evidence had been received since the most recent final and binding denial of this claim.  The Board not only reopened this claim, however, but also granted service connection in its August 2007 decision.  It is significant to note that the Board limited the grant to the manifestation of a feeling by the Veteran that he had bugs crawling in his left ear, as well as ear pain, as complications of his stapedectomy.  Hearing loss was not service connected, and he indicated in correspondence that he was not seeking or claiming entitlement to service connection for hearing loss.  See his correspondence received on October 30, 2003.  The grant of service connection for his left ear disability that was manifested by subjective complaints of the sensation of bugs crawling in his ear and ear pain was predicated on two favorable VA medical nexus opinions dated in February 2003 and November 2004, both provided by the same examiner.


The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing an NOD within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and binding, and the claim may not thereafter be reopened or allowed except upon the submission of new and material evidence or a showing that the prior final and binding decision contained clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

Here, the most recent final and binding denial of this claim of entitlement to service connection for this left ear disability was the RO's March 1988 decision.  After receiving notice of that decision, the Veteran did not initiate, much less complete the steps necessary to perfect, an appeal of that decision since an NOD was not received within the subsequent one-year period.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

But, here, absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's March 1988 rating decision, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Thereafter, there is no further correspondence from the Veteran, either formal or informal, until January 9, 2001, when he filed another petition (VA Form 21-526) to reopen this claim of entitlement to service connection for his left ear disability.  Dated between the final decision in March 1988 and the eventual grant of service connection for this disability are medical records.


The effective date for this grant, however, cannot be retroactive to when he initially filed his claim for VA benefits for this left ear disability in April 1976.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which a veteran "first sought to reopen his claim").  Accordingly, an effective date retroactive to the initial claim is not warranted.

With respect to any medical records dated prior to January 9, 2001 (the assigned effective date of service connection), it is clear that such records, if generated by VA, may only form the basis of an informal claim for service connection in cases in which service connection previously had been denied on the basis that the disability was not compensable in degree.  This was not the basis of the March 1988 denial or any prior denial.  See Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA")..


According to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection.

Thus, any prior VA medical records, much less private records, are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, including an informal claim, for service connection or to reopen a previously denied, unappealed, claim for service connection.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision assigning an effective date in one of two ways, by requesting a revision of those RO decisions based on CUE or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of [CUE.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The appellant in this case seeks an effective date prior to the date of receipt of the most recent petition to reopen the claim on January 9, 2001, but this clearly is impermissible under the law, and she does not alternatively argue that this request for an earlier effective date also should be construed as a collateral attack or motion to revise any earlier decision based on CUE.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Moreover, when there is an insufficient pleading of CUE in a prior decision, the appropriate disposition is to dismiss the claim without prejudice to refiling, rather than outright denying the claim.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995) and Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  But absent this pleading or showing, there simply is no basis for a free-standing earlier effective date claim from matters addressed in a prior final and binding decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Thus, in conclusion, the Board finds that the preponderance of the evidence is against this claim for an effective date earlier than January 9, 2001, for the grant of service connection for complications of the stapedectomy of the left ear.  This effective date coincides with the date of receipt of the most recent petition to reopen this previously denied, unappealed, claim.  In deciding this is the appropriate effective date, the Board has considered the doctrine of reasonable doubt.  

However, because the preponderance of the evidence is against this claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal of this claim is denied.

Whether a Higher Initial Rating is Warranted for the Complications of the Stapendectomy of the Left Ear

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  His entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of this remaining claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as 
service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this practice even to claims that do not involve initial ratings, rather, also established ratings).  But, here, there was not a material change in the disability level, so a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Prior to his death, the Veteran established his entitlement to service connection for complications of the stapedectomy of his left ear.  This disability was manifested by subjective complaints of the sensation of bugs crawling in this ear or ear pain, and the award, as mentioned, was made retroactively effective from January 9, 2001, the date of receipt of his most recent petition to reopen this claim.  Now the Board's focus turns to the rating assigned for this disability, i.e., whether the initial 10 percent rating sufficiently contemplates the extent of it.

In April 2001, the Veteran underwent audiological testing that revealed mild-to-moderate conductive hearing loss in his left ear with a very shallow tympanogram with normal resting pressure and absent reflexes.

In July 2002, he had a VA evaluation.  He reported that he had worse hearing in his left ear and a sensation of a bug crawling around in the ear space of this ear.  

Examination of this ear revealed a small amount of diffuse retraction without evidence of cholesteatoma.  It was noted that he had conductive hearing loss in this ear.  The diagnosis was asymmetric sensorineural hearing loss that was worse in the right ear, as well as left-sided conductive hearing loss and the sensation of a bug crawling around in this ear.

An October 2002 magnetic resonance imaging (MRI) revealed no fluid or soft tissue change in the mastoids or middle ears.  

In December 2002, he had a VA audiological examination that revealed bilateral high frequency hearing loss and tinnitus.  An ear examination revealed he had some mild retraction of his left tympanic membrane and some minimal scarring, but this ear was otherwise intact.  The examiner reaffirmed the Veteran had a left-sided conductive hearing loss with tinnitus, as well as a sensation of a bug crawling around in this ear.  

In January 2003, the Veteran again reported this sensation of having a bug crawling in this ear.  His MRI was reviewed, including for ischemic disease outside of the ear problems.  The possibility of ear revision surgery was discussed.

A subsequent February 2003 notation indicated he had no evidence of any slipped prosthesis in his ear.  He had had an excellent result following his surgery 30 years prior.  This opinion was generally confirmed in November 2004.  

In between, he was seen in July 2003 and the possibility of revision surgery was again discussed.  However, he was not interested in surgery, only instead in receiving hearing aids.


In January 2007, he had another VA examination.  He reiterated that he had the feeling of a gnat in his ear that was intermingled with a stabbing-type of pain, like a needle.  Otherwise, he had no specific vertigo, drainage, balance, or gait issues.  He did not use any type of medications.  Examination of his left ear revealed a 
cup-shaped ear with loss of the antithelical fold, which produced protrusion of the auricle.  There was no tissue loss in the auricle.  The external auditory canal had no edema, scaling, or discharge, and there was a minimal amount of cerumen.  Otoscopic examination revealed that the tympanic membrane showed a gray tympanic membrane without cholesteatoma, perforation, or effusion.  The epitympanic region was visualized through the tympanic membrane; there was no evidence of retraction or cholesteatoma or a foreign body or prosthesis visualized.  The canal wall was intact and the mastoid could not be visualized.  The cortex of the mastoid felt normal and was nontender, non-erythematous, and not enlarged.  Air conduction was grated on the right side and air conduction equaled bone conduction on the left side.  A gait analysis was performed and he had no issues.  The diagnosis was left EAC formication with occasional sharp stabbing pain and poor hearing demonstrating a 2-25 Hertz conductive loss by tuning fork examination in the left ear.  The examiner indicated the hearing loss was unrelated to the operation (surgery) in service, but that the sense of the bugs crawling in the left ear was linked to that stapendectomy.

Subsequent VA records did not reflect any specific ear treatment.  During 2010, the Veteran reported that he did not have earaches.  

He was assigned an initial 10 percent rating for this disability under Diagnostic Code 6299-6260, so analogous to a rating for tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Indeed, because of its inherently subjective nature, even a layman such as him is considered competent to report experiencing these type manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

But Diagnostic Code 6260 prescribes for a maximum 10 percent rating, which was the rating assigned.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In considering the other diagnostic codes pertaining to the ears, except for hearing loss since it is not service connected and the VA examiner disassociated it from the surgery (stapendectomy) in service, in order for a higher rating to be warranted by analogy under Diagnostic Code 6204 the Veteran would have to have exhibited dizziness and occasional staggering for a higher 30 percent rating.  Under Diagnostic Code 6205, as another example, he would have to have had Meniere's disease or something akin to it with hearing impairment and vertigo occurring less than once a month, with or without tinnitus for a 30 percent rating.  And under Diagnostic Code 6207 he would have to have had complete loss of one auricle for a 30 percent rating to be warranted.  Otherwise, he would have to have had a malignant neoplasm.  None of this other type of impairment is shown, however.

He did not have any gait-related issues, so a higher rating under DC 6204 would not be appropriate.  Under DC 6205, he does not have Meniere's disease or vertigo, so a higher rating is not in order.  Under DC 6207, loss of an auricle is necessary, which is not the case here and he also does not have a malignant neoplasm.

Accordingly, the Board finds that the criteria for a higher rating are not met.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the claimant prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of the evidence is against a rating higher than 10 percent.

In considering this claim for a higher rating, the Board also has considered whether a greater level of compensation is warranted on an extra-schedular basis.  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the Rating Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a rather recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, though, the symptoms associated with the Veteran's left ear disability are not shown to cause any impairment that is not already contemplated by the relevant DC, so the Board finds that the rating criteria reasonably describe his disability.  His complaints primarily were of the bug-like sensation and pain, which were considered in assigning the 10 percent rating by analogy under the Rating Schedule.  Therefore, referral for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to an effective date earlier than January 9, 2001, for the grant of service connection for complications of the stapedectomy of the left ear is denied.

The claim of entitlement to an initial rating higher than 10 percent for these complications of the stapendectomy of the left ear also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


